Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "29" have both been used to designate rectangular sheet metal which has also been miss labeled in the specification .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by 
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims limitations “means for providing “ , “ pocket forming means”,  “means on the float trowels for releasably retaining” , and “means providing upright surfaces “ have been interpreted under 35 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pocket forming means" in line 5.  There is insufficient antecedent basis for this limitation in the claim. There is no clear recitation of a pocket forming means and it is unclear which structure applicant is referring to. For the purpose of examination the recitation “ the pocket forming means” has been interpreted as the pocket.
The term “Partially” or “optionally” in claims 1-3 is a relative term which renders the claim indefinite. The term “Partially” or “optionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to whether structure following the term in question is incorporated or not in the claimed structure.
Claim 2 recites the limitation " The leading edges” in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of leading edges in claim 2 therefore rendering the limitation in question unclear. For the purpose of examination the recitation “the leading edges” has been interpreted as leading edges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman, US2662454 in view of Lampley, US20060034663.
Regarding claim 1, Whiteman discloses a rectangular section of sheet metal having a top surface and a bottom surface and having its edges optionally bent upwardly , means for providing to the top surface a three sided rearwardly open pocket on the back of the section adjacent the leading edge thereof adapted to partially receive a finish trowel blade of the finisher, a spring clip secured to the top surface of the pocket forming means and extending rearwardly therefrom so as to be engageable with the finish trowel blade to retain the section thereon (copy of claim 1).
However, Whiteman does not disclose wherein the rectangular sheet metal has attached to its bottom surface using an adhesive or mechanical attachment material interlayer, a composite rigid abrasive element bonded to a resilient backing. 
Lampley teaches a trowel blade having rectangular sheet portion with a mechanical attachment interlayer (paragraph 0030)   and a composite rigid abrasive element bonded to a resilient backing (portions 22 and 28, Paragraph 0030 and Fig 1B)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to have modified the rectangular sheet disclosed by Whiteman to have further incorporated a composite rigid abrasive element bonded to a resilient backing  attached to the rectangular sheet as taught by Lampley in order to polish and smooth the finished concert surface . (Paragraph 0035)
Regarding claim 2,  Whiteman discloses a cement floor finisher having one or more finishing trowel blades mounted for rotation thereon and adapted to be moved over a floor to be finished, (copy of claim 2)
 However, Whiteman does not disclose the float trowel includes attached to its bottom surface using an adhesive or mechanical attachment material interlayer, a composite rigid abrasive element having  a resilient backing bonded to the bottom surface. 
Lampley teaches a trowel blade having rectangular sheet portion with a mechanical attachment interlayer (paragraph 0030)   and a composite rigid abrasive element bonded to a resilient backing (portions 22 and 28, Paragraph 0030 and Fig 1B)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to have modified the rectangular sheet disclosed by Whiteman to have further incorporated a composite rigid abrasive element bonded to a resilient backing  attached to the rectangular sheet as taught by Lampley in order to polish and smooth the finished concert surface . (Paragraph 0035)
Regarding claim 3,  Whiteman discloses a float trowel for cement floor finisher comprising a rectangular section of sheet metal having a top surface and a bottom surface and a bottom surface and optionally having its leading edge and its side edges bent upwardly, means providing upright surfaces on the upper side of the section arranged to engage the leading edge and end edges of a finish trowel of a cement floor finisher so that the section can be held against lateral displacement with respect to the finish trowel by the surfaces, a rearwardly extending spring clip secured to the section extending rearwardly over the upper surface of the section so as to be engageable with the finish trowel to retain the section thereon. (copy of claim 3)
However, Whiteman does not disclose wherein the metal sheet has attached to its bottom surface using an adhesive or mechanical attachment material interlayer, a composite rigid abrasive element bonded to a resilient backing. 
Lampley teaches a trowel blade having rectangular sheet portion with a mechanical attachment interlayer (paragraph 0030)   and a composite rigid abrasive element bonded to a resilient backing (portions 22 and 28, Paragraph 0030 and Fig 1B)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to have modified the rectangular sheet disclosed by Whiteman to have further incorporated a composite rigid abrasive element bonded to a resilient backing  attached to the rectangular sheet as taught by Lampley in order to polish and smooth the finished concert surface . (Paragraph 0035)
Regarding claim 4,   Whiteman in view of Lampley discloses each and every limitation set forth in claim 1.  However, Whiteman in view of Lampley does not disclose the adhesive is a thermoset adhesive. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated an adhesive is a thermoset adhesive , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 5, Whiteman in view of Lampley discloses each and every limitation set forth in claim 1.  Furthermore,  Lampley teaches the mechanical attachment material interlayers uses a hook and loop means. (paragraph 0030)
Regarding claim 6,  Whiteman in view of Lampley discloses each and every limitation set forth in claim 1.  Furthermore,  Lampley teaches the abrasive element includes diamond particles as the abrasive.  (paragraph 0025)
Regarding claims 7-12,  Whiteman in view of Lampley discloses each and every limitation set forth in claim 1.  However, Whiteman in view of Lampley does not disclose the abrasive element includes cubic boron nitride or boron carbide or titanium carbide or silicon carbide or zirconia or fused aluminum oxide. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated abrasive element includes cubic boron nitride or boron carbide or titanium carbide or silicon carbide or zirconia or fused aluminum oxide, since it has been held to be within the .
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiteman, US2662454 in view of Lampley, US20060034663 and further in view of Vankouwenberg, US20130225051.
Regarding claim 13,  Whiteman in view of Lampley discloses each and every limitation set forth in claim 1.  However, Whiteman in view of Lampley does not disclose the composite rigid abrasive element includes a substrate made of two or more non-woven layers. 
Vankouwenberg teaches an abrasive pad assembly having at least two non-woven layers 318a and 318b. (Paragraph 0036)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the composite rigid abrasive element disclosed by Whiteman in view of Lampley to have further incorporated an abrasive element including a substrate made of two or more non-woven layers as taught by Vankouwenberg in order to provide a flexible abrasive element while still resilient for proper abrasion.
Regarding claim 14,   Whiteman in view of Lampley and further in view of Vankouwenberg discloes each and every limitation set forth in claim 13. However, Whiteman in view o f Lampley and further in view of Vankouwenberg does not explicitly disclose the non-woven layers include polyester fibers, the non-woven layers include nylon fibers, the non-woven layers include polypropylene fibers, the non woven layers include rayon fibers, the non-woven layers include acrylic fibers, the nonwoven layers include glass fibers, the nonwoven layers include mixture of polyester and polypropylene fibers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the non-woven layers include polyester fibers, the non-woven layers include nylon fibers, the non-woven layers include polypropylene fibers, the non woven layers include rayon fibers, the non-woven layers include acrylic fibers, the nonwoven layers include glass fibers, the nonwoven layers 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723